Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's new claims filed modify the scope the claimed invention.  Applicant is helpfully reminded of their continuing obligation to practice candor and good faith in all dealings before the Office.  See MPEP §2000.01.
When amending or adding new claims, applicant must show support for the claim amendments.  See MPEP §2163(II)(A).
Applicant has not pointed out where the new (or amended) claim is supported.  Page 8 of the remarks filed 10/13 merely present the assertions “Support for the new claims can be found in the as-filed specification”  These generalized assertions do not clearly point out where the new claim language is specifically supported.  A appropriate response is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-35, 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claimed ordering of steps does not make chronological sense.  How “the processing is controlled based on a first measurement result in the firstly measuring” is not understood.  It is established by the claim that the “firstly measuring” is “of the stacked substrates” which is performed some time after the processing as it is the processed substantiates that are being stacked.   The time line established by the claims does not make sense, as one would have to go back in time to used measurements obtained after stacking to use in the processing performed before claimed stacking.  See timeline drawing below demonstrating the paradox created by the claim language.



    PNG
    media_image1.png
    490
    730
    media_image1.png
    Greyscale


	


Claim 36 and subsequent depending claims 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The embodiment of claim 36 is not explicitly found in the original written description.  Paragraph 76 (PGpub) appears to provide the support for measuring the substrates before the substrates are carried into the stacking unit.  These particular measurements are used for correcting the individual substrates before they inter the stacking unit.
“[0076] Then, under control of the individual correction control unit 132, the substrates are individually corrected before carried into the stacking unit 13 (step S12). The correction that is executed in this step is decided for each substrate by the individual correction control unit 132, with reference to a measurement result of the second measuring unit 12.” 

	Measuring the individual substrates and then using this info after the substrates are specifically carried into the sacking unit and then using the measured data is not explicitly found in the written description.
	
Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44  is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Nikon (WO 2016093284 A1).

Regarding claim 44, Nikon teaches manufacturing method comprising: processing at least one of a plurality of substrates (Nikon, Abstract); and stacking the plurality of substrates to manufacture a stacked substrate (Nikon, Abstract); wherein a part of an amount of positional misalignment among substrates generated in the stacking is corrected in the processing (Nikon- Translation teaches correction may be accomplished with the structures formed during processing)1, and a correction amount of the processing is commonly used for the plurality of substrates processed (see entire document).
As found in the translation of Nikon, a disclosed embodiment teach using a common value obtained from a processed test device.  It is taught the value may be used for the processing and stacking of the devices being manufactured.
“The amount of correction when correcting the misalignment is, for example, by measuring the misalignment amount generated in the circuit region 216 after producing a test piece having the same specifications as the product using the substrate superimposing apparatus 100. Also good. By correcting using the measured value obtained in this way, it is possible to effectively execute correction in accordance with the product.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikon (WO 2016093284 A1).



Regarding claim 37, Nikon discloses a manufacturing method comprising: processing at least one of a plurality of substrates with a processing unit (Nikon, Abstract);  stacking the plurality of substrates with a stacking unit to manufacture a stacked substrate (Nikon, Abstract); measuring of substrates (i.e. test substrates) processed by the processing unit before the plurality of substrates are carried into the stacking unit; wherein the stacking is controlled based on a measurement result in the measuring (Stacking may be based on the results from the common measurements form the test measurements)2.
	The Nikon document may be silent upon specifically measuring a the plurality of substrates and subsequently using these measurements once the substrates are carried into the stacking unit.  The capability is however understood and inferred from the disclosure.  Preliminary test wafers are disclosed to be measured prior to being carried into the unit.  Subsequently it is disclosed by Nikon that the individual measurements of structures may be used for applying the corrections but may be silent if the measurements are done before the structures are specifically carried into the unit.  

It could be reasonably inferred if a test structure may be measured first, one could measure the actual processed devices before entering the unit.  Should one of ordinary skill desire more accuracy one could merely measure the actual structures rather than a preliminary test structure and then use the real measurements instead of the generic test measurement.  Using the real measurements would be expected to yield more accurate results without significantly altering the process.  As such it would be obvious to one of ordinary skill in the art at the time of the invention to measure the structures in the same manner as of the test structure for the purpose of obtaining higher expected accuracy.
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 37, Nikon discloses a manufacturing method according to claim 36, wherein the stacking includes correcting at least a part of a positional misalignment among the plurality of substrates, and a correction amount of the stacking is decided based on the measurement result in the measuring (Nikon - See translation of Nikon provided in footnote regarding claim 36.).

Regarding claim 38, Nikon discloses a manufacturing method according to claim 37, wherein the correction amount of the stacking is decided in each of a plurality of measurement results in the measuring (Nikon - See translation of Nikon provided in footnote regarding claim 36.).

Regarding claim 39, Nikon discloses a manufacturing method according to claim 36, wherein the measuring includes measuring a distortion of the at least one of the plurality of substrates (NiKon - See translation of Nikon provided in footnote regarding claim 36.).

Regarding claim 40, Nikon discloses a manufacturing method according to claim 39, wherein the measuring includes measuring the distortion by detecting positions of a plurality of marks that are provided in the at least one of the plurality of substrates (Nokia - alignment mark, 220, 221, 222, 223)3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/24/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Further, by correcting the substrates 211 and 213 with each other after determining the combination of the substrates 211 and 213 to be overlapped with each other, the unevenness of the extension amount in each of the substrates 211 and 213 is canceled out, and the correction amount of the positional deviation. May be reduced. On the contrary, by correcting the positional deviation in each of the substrates 211 and 213, the restriction on the combination of the substrates 211 and 213 to be superimposed can be eliminated.
        
        Further, by detecting or predicting the rigidity distribution of each of the substrates 211 and 213 in advance, when the substrates 211 and 213 are aligned with each other, the total value of the rigidity between the substrates becomes equal. Alternatively, the substrates may be aligned so that the total stiffness value falls within a predetermined range. In this case, the positions of structures such as shots, chips, and circuits on the other substrate may be formed according to the stiffness distribution based on the crystal anisotropy of one substrate of the pair of substrates that are overlapped with each other. Good.”
        2 “The amount of correction when correcting the misalignment is, for example, by measuring the misalignment amount generated in the circuit region 216 after producing a test piece having the same specifications as the product using the substrate superimposing apparatus 100. Also good. By correcting using the measured value obtained in this way, it is possible to effectively execute correction in accordance with the product.
        
        Further, by correcting the substrates 211 and 213 with each other after determining the combination of the substrates 211 and 213 to be overlapped with each other, the unevenness of the extension amount in each of the substrates 211 and 213 is canceled out, and the correction amount of the positional deviation. May be reduced. On the contrary, by correcting the positional deviation in each of the substrates 211 and 213, the restriction on the combination of the substrates 211 and 213 to be superimposed can be eliminated.
        
        Further, by detecting or predicting the rigidity distribution of each of the substrates 211 and 213 in advance, when the substrates 211 and 213 are aligned with each other, the total value of the rigidity between the substrates becomes equal. Alternatively, the substrates may be aligned so that the total stiffness value falls within a predetermined range. In this case, the positions of structures such as shots, chips, and circuits on the other substrate may be formed according to the stiffness distribution based on the crystal anisotropy of one substrate of the pair of substrates that are overlapped with each other. Good.”
        3 “Subsequently, as illustrated in FIG. 5, the control unit 150 operates the X-direction driving unit 331 and the Y-direction driving unit 333 so that the alignment marks 218 provided on each of the substrates 211 and 213 by the microscopes 324 and 334 are displayed. It is detected (step S103 in FIG. 3). The alignment mark 218 is detected by observing the surface of the substrate 210 with the microscopes 324 and 334. In this way, the relative positions of the substrates 211 and 213 can be determined by detecting the alignment marks 218 of the substrates 210 with the microscopes 324 and 334 whose relative positions are known (step S104). Thus, the substrates 211 and 213 can be aligned with each other based on the relative position.”